326 F.2d 756
ASSOCIATED STORES, INC., Appellant and Cross-Appellee,v.INDUSTRIAL LOAN AND INVESTMENT COMPANY, Appellee and Cross-Appellant.
No. 9222.
United States Court of Appeals Fourth Circuit.
Argued January 21, 1964.
Decided January 24, 1964.

Cross-appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh; J. B. Craven, Jr., District Judge.
J. C. B. Ehringhaus, Jr., Raleigh, N. C., for appellant and cross-appellee.
Howard E. Manning, Raleigh, N. C. (Manning, Fulton, Skinner & Hunter, Raleigh, N. C., on brief), for appellee and cross-appellant.
Before HAYNSWORTH and BOREMAN, Circuit Judges, and MICHIE, District Judge.
PER CURIAM.


1
For the reasons stated by the District Court in its opinion, the judgment below is affirmed. Associated Stores, Inc. v. Industrial Loan & Invest. Co., D.C.E.D. N.C., 202 F. Supp. 251.


2
Affirmed.